Citation Nr: 1015814	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-31 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran served on active duty from November 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the St 
.Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
bilateral hearing loss, tinnitus and a back disability.  The 
Veteran appealed to the Board.  

In September 2009, the Board denied service connection for a 
back disability and remanded the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
for further development.  The requested development was 
accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In a February 2010 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 20 
percent rating from December 12, 2007 and a noncompensable 
rating from December 4, 2009 in accordance with Fenderson v. 
West, 12 Vet. App. 119 (1999) (holding that separate ratings 
can be assigned for separate periods of time, based on the 
facts found).  This represents a full grant of the benefit 
sought; hence, the issue is no longer before the Board and 
will not be addressed in this decision.  Service connection 
for tinnitus remained denied in a February 2010 Supplemental 
Statement of the Case, and that issue has been returned to 
the Board for further appellate consideration.  

The Board notes that in the April 2010 Informal Hearing 
Presentation, the Veteran's representative asserted that the 
RO assigned the date of the VA audiological examination in 
2009 (i.e., December 4, 2009) as the effective date for the 
award of service connection for bilateral hearing loss rather 
than the date of the Veteran's initial claim, i.e., December 
12, 2007.  However, this is not correct.  The February 2010 
rating decision clearly shows that service connection for 
bilateral hearing loss was granted effective December 12, 
2007.  A 20 percent rating was assigned from this date.  
However, based on the December 2009 VA examination 
audiometric studies, the RO found that a 20 percent rating 
was initially warranted from December 12, 2007 to December 3, 
2009 and a noncompensable rating was warranted from December 
4, 2009.  See Fenderson, supra.  Hence, the Board finds that 
there is no effective date matter to address in accordance 
with Manlincon v. West, 12 Vet. App. 238 (1999).  If the 
Veteran wishes to file a notice of disagreement with the 
ratings assigned, he may do so.  However, the issue is not 
currently before the Board and will not be addressed herein.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The probative medical evidence shows that the Veteran's 
recently onset tinnitus is occasional and not related to 
acoustic trauma during active service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit other evidence that may be 
relevant to the claim.  The requirements apply to all five 
elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a December 2007 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of, or submit any further medical evidence relevant to, 
the claims.  He was also advised of how disability ratings 
and effective dates are assigned.  Hence, the Board finds 
that the duty to notify provisions have been satisfactorily 
met.  

Duty to Assist

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA examination reports, 
and the Veteran's statements.  The most recent VA 
audiological examination conducted in December 2009 is 
adequate and fully addressed the development requested in 
conjunction with the September 2009 remand.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  Specifically, the 
Board observes that the opinion provided was predicated on a 
physical examination of the Veteran and a full review of the 
Veteran's claims file, to include lay statements and medical 
records.  Rationale was provided for the opinion.  Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claims, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering the matters on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as tinnitus (as an organic 
disease of the nervous system), if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a).  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  If all the evidence is in 
relative equipoise, the benefit of the doubt should be 
resolved in the veteran's favor, and the claim should be 
granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran asserts that he has tinnitus and hearing loss as 
a result of his military service, including while serving as 
a Navy diver doing demolition work, although he denied combat 
duty.  In his claim for benefits, he indicated that he was 
not provided proper ear protection when performing such 
duties.  He also reported that he had experienced tinnitus 
ever since his exposure to noise in service.  

The Veteran's service treatment reports confirm that he 
participated in Naval Combat Demolition Training.  His 
entrance examination report dated in September 1944 and his 
separation examination in July 1946 noted 15/15 hearing for 
the whispered voice test.  No audiometric studies were 
performed.  Tinnitus was not reported.  

In February 2008, the Veteran underwent a VA audiological 
examination.  When asked if he experienced tinnitus, he 
responded that he got a "tingly feeling" in his ears 
sometimes but not too often.  He indicated that its onset was 
around 40 years of age - which is approximately 20 years 
after his discharge from service.  Based on this history, as 
well the service treatment records, the examiner concluded 
that the Veteran's tinnitus was not likely related to his 
military duties.  

The Veteran was afforded another VA audiology examination in 
December 2009.  He reported that once every two to three 
months he heard a mild, non-descript sound in his left year 
that lasted approximately five minutes.  He first noticed it 
approximately three to four years ago.  The examiner 
concluded that based on this history, the service medical 
records, and the fact that the tinnitus was mild, infrequent, 
and of short duration unlike what is commonly found in the 
normal hearing population, it was not likely that the 
tinnitus was related to his military service.  

Based on the evidence of record, the Board concludes that 
service connection for tinnitus may not be granted because 
the evidence of record (the VA examination reports) shows 
that the currently manifested tinnitus is not related to the 
Veteran's military noise exposure.  The Veteran has not 
submitted a medical opinion to the contrary.  Moreover, the 
VA opinions were based on a full review of the record and a 
thorough clinical evaluation.  The December 2009 audiologist 
specifically explained his opinion based on the clinical and 
lay evidence of record.  In the absence of an a competent 
nexus relating any currently experienced tinnitus to military 
service, the Board finds that service connection may not be 
granted.  

Additionally, the Board observes that there are no medical 
records documenting complaints of tinnitus to satisfy the 
continuity of symptomatology requirement of § 3.303(b) and 
the condition was not medically documented within one year of 
the Veteran's discharge from service.  In this regard, the 
Board notes that a prolonged period without documented 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or disease was incurred in service, which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that 
the Veteran is competent to report that he has had ringing in 
his ears since service - although in this case, his reports 
have been inconsistent.  In the initial claim for benefits, 
it was noted that he experienced tinnitus since his military 
noise exposure.  However, at the VA examination in February 
2008, he reported that it began when he was 40 years old and 
at the VA examination in December 2009, he reported that he 
first noticed the ringing three to four years ago.  
Nevertheless, he is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Additionally, competency of evidence must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board finds that little 
probative weight can be assigned to any statement regarding 
the Veteran experiencing tinnitus since service as the Board 
deems such statements to be less than credible, when 
considered in conjunction with the record as a whole noting 
the contrary - including the Veteran's own statements.  In 
this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, 
in and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible). 

As the preponderance of the evidence is against the claim, 
the appeal is denied.  See Gilbert, supra.  


ORDER

Service connection for tinnitus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


